 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TODD CHRISTIAN ROBBEN,                             No. 2:16-cv-3023 KJM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   CALIFORNIA SUPREME COURT, et al.,
15                      Defendants.
16

17          By order filed October 31, 2018, this action was dismissed (ECF No. 15) and judgment

18   was entered on November 5, 2018 (ECF No. 16). On November 7, 2018, plaintiff filed a motion

19   for reconsideration.1 ECF Nos. 51, 52.

20          A motion for reconsideration or relief from a judgment is appropriately brought under

21   either Rule 59(e) or Rule 60(b) of the Federal Rules of Civil Procedure. Fuller v. M.G. Jewelry,

22   950 F.2d 1437, 1442 (9th Cir. 1991) (citing Taylor v. Knapp, 871 F.2d 803, 805 (9th Cir. 1989)).

23   The motion “is treated as a motion to alter or amend judgment under Federal Rule of Civil

24   Procedure 59(e) if it is filed [within the time provided by that Rule]. Otherwise, it is treated as a

25   Rule 60(b) motion for relief from a judgment or order.” Am. Ironworks & Erectors, Inc. v. N.

26   Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001) (citations omitted). Because plaintiff’s

27
     1
      Because plaintiff is a prisoner proceeding pro se, he is afforded the benefit of the prison
28   mailbox rule. Houston v. Lack, 487 U.S. 266, 276 (1988).
                                                     1
 1   motion for reconsideration was filed within twenty-eight days of the entry of judgment, the court
 2   considers the motion under Rule 59(e).
 3          “Under Rule 59(e), a motion for reconsideration should not be granted, absent highly
 4   unusual circumstances, unless the district court is presented with newly discovered evidence,
 5   committed clear error, or if there is an intervening change in the controlling law.” 389 Orange St.
 6   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999) (citation omitted). Further, Local Rule
 7   230(j) requires that a motion for reconsideration state “what new or different facts or
 8   circumstances are claimed to exist which did not exist or were not shown upon such prior motion,
 9   or what other grounds exist for the motion; and . . . why the facts or circumstances were not
10   shown at the time of the prior motion.” L.R. 230(j)(3)-(4).
11          Plaintiff’s motion for reconsideration argues that in dismissing his case, the court relied in
12   part on grounds not set forth in the findings and recommendations, thereby denying him the
13   opportunity to object to those grounds. ECF No. 17. Specifically, he asserts the court was
14   incorrect that he was trying to challenge the length of his sentence through an action under 42
15   U.S.C. § 1983, and that what he was seeking was an order requiring the California Supreme Court
16   and Third District Court of Appeal to file his documents in various cases. Id.
17          Contrary to plaintiff’s claim, the complaint requests that the court “vacate various
18   orders/decisions/judgments to be determined,” not that the state courts be ordered to accept his
19   filings. ECF No. 1 at 6. However, even if the court misunderstood plaintiff’s request for relief,
20   and what he is seeking is in fact an order directing the state courts to file his documents, dismissal
21   was still proper as this court does not have authority to grant the relief plaintiff seeks. “The
22   federal courts are without power to issue writs of mandamus to direct state courts or their judicial
23   officers in the performance of their duties.” Clark v. State of Washington, 366 F.2d 678, 681 (9th
24   Cir. 1966) (citations omitted); Demos v. U.S. Dist. Court for the E. Dist. Wash., 925 F.2d 1160,
25   1161 (9th Cir. 1991) (holding that the “court lack[ed] jurisdiction to issue a writ of mandamus to
26   a state court” where plaintiff sought an order compelling state court to accept his filings).
27   Petitions that seek “to obtain a writ in this court to compel a state court to take or refrain from
28   some action . . . are frivolous as a matter of law.” Demos, 925 F.2d at 1161-62.
                                                        2
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (ECF
 2   No. 17) is denied and, upon reconsideration, the order dismissing the complaint without leave to
 3   amend is affirmed.
 4   DATED: January 24, 2019.
 5

 6                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
